Title: 1777. Feby. 9. Sunday.
From: Adams, John
To: 


       Heard Mr. Allison. In the Evening walked to Fells Point, the Place where the Ships lie, a kind of Peninsula which runs out, into the Bason which lies before Baltimore Town. This Bason 30 Years ago was deep enough for large Tobacco ships, but since then has fill’d up, ten feet. Between the Town and the Point, We pass a Bridge over a little Brook which is the only Stream which runs into the Bason, and the only flux of Water which is to clear away the Dirt which flows into the Bason from the foul streets of the Town and the neighbouring Hills and Fields. There is a breast Work thrown up upon the Point, with a Number of Embrasures for Cannon facing the Entrance into the Harbour. The Virginia Frigate Capt. Nickolson, lies off in the Stream. There is a Number of Houses upon this Point. You have a fine View of the Town of Baltimore from this Point.
       On my Return, I stopped and drank Tea at Captn. Smiths, a Gentleman of the new Assembly.
      